Order entered April 16, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-01459-CR

                                 KAYLON OLIVER, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F12-28089-J

                                          ORDER
        The Court REINSTATES the appeal.

        On April 8, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On April 11, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the April 8,

2013 order requiring findings.

        We GRANT the April 11, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE